                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA



     MELISSA DURHAM                                                            CIVIL ACTION

     VERSUS

     AMIKIDS, INC., ET AL.                                          NO: 18-00559-BAJ-EWD



                                   RULING AND ORDER


        Before the Court are the Motions for Summary Judgment (Docs. 17, 33)

filed by Plaintiff and Defendant AMIKids Baton Rouge, Inc. For the reasons stated

herein, Defendant’s Motion is GRANTED, and Plaintiff’s Motion is DENIED.

I.      BACKGROUND

        This is a disability-discrimination case. Plaintiff is a former teacher and

employee of Defendants. Plaintiff originally filed her complaint in Nineteenth

Judicial District Court in East Baton Rouge Parish against Defendants AMIKids Inc.

and AMIKids Baton Rouge Inc. (“AMIKidsBR”)1 for the alleged violation of her rights

under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of

1990, and the Louisiana Employment Discrimination Law. Defendants removed this

suit to federal court on May 17, 2018, and both Defendants filed Motions to Dismiss

(Docs. 2, 3). The Court issued a Ruling and Order (Doc. 14) granting the motion in


1
 AMIKids Inc. is a non-profit organization dedicated to helping at-risk youth. The national office for
AMIKids is located in Tampa, Florida, and AMIKids Baton Rouge, Inc. is a branch of the organization
that is located in Baton Rouge, Louisiana.

                                                  1
part, dismissing all claims against Defendant AMIKids, Inc. with prejudice. However,

the Court denied the motion to dismiss Plaintiff’s Louisiana Employment

Discrimination Law claim against Defendant AMIKidsBR. In the Ruling and Order,

the Court permitted additional discovery to proceed on the issue of whether

Defendant AMIKids Baton Rouge, Inc. employed twenty or more employees during

2017 and 2018. (Id.)

II.   LEGAL STANDARD

      Pursuant to Rule 56, “[t]he [C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In determining

whether the movant is entitled to summary judgment, the Court views the facts in

the light most favorable to the non-movant and draws all reasonable inferences in

the non-movant's favor. Coleman v. Houston Independent School Dist, 113 F.3d 528,

533 (5th Cir. 1997).

      After a proper motion for summary judgment is made, the non-movant must

set forth specific facts showing there is a genuine issue for trial. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986). At this stage, the Court does not evaluate the

credibility of witnesses, weigh the evidence, or resolve factual disputes. Int'l

Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991), cert. denied, 502

U.S. 1059 (1992). However, if the evidence in the record is such that a reasonable

jury, drawing all inferences in favor of the non-moving party, could arrive at a verdict

in that party's favor, the motion for summary judgment must be denied. Int'l



                                           2
Shortstop, Inc., 939 F.2d at 1263.

       On the other hand, the non-movant's burden is not satisfied by some

metaphysical doubt as to the material facts, or by conclusory allegations,

unsubstantiated assertions, or a mere scintilla of evidence. Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994). Summary judgment is appropriate if the non-

movant “fails to make a showing sufficient to establish the existence of an element

essential to that party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). In

other words, summary judgment will be appropriate only “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

affidavits if any, show that there is no genuine issue as to any material fact, and that

the moving party is entitled to judgment as a matter of law.” Sherman v. Hallbauer,

455 F.2d 1236, 1241 (5th Cir. 1972).

III.   DISCUSSION

       In its motion, Defendant AMIKidsBR argues entitlement to summary

judgment on the remaining claim because the Louisiana Employment Discrimination

Law (“LEDL”) is inapplicable, as it did not employ the requisite number of employees

in 2017 and 2018. Plaintiff argues in her motion that Defendant did employ the

requisite number of employees for the LEDL to apply. The provisions of the LEDL,

La R.S. 32:302, et seq., “shall apply only to an employer who employs twenty or more

employees within this state for each working day in each of twenty or more calendar

weeks in the current or preceding calendar year.” La R.S. 23:302(2). See Bell v.

Thornburg, 743 F.3d 84, 91 (5th Cir. 2014).



                                           3
       To satisfy the discovery request regarding the number of employees, Defendant

AMIKidsBR submitted copies of official quarterly payroll reports and an IRS Form

941.(See Doc. 17, Exhibit C).2 The Form 941 reflects the total “ number of employees

who received wages, tips, or other compensation for the pay period.” (See Part 1 of

Form 941). Naturally, the Form 941 reports the exact number of employees on an

employee’s payroll records. Defendant asserts that these documents show that it

never had twenty or more employees in Louisiana working for twenty or more

calendar weeks in 2017 or in 2018. Plaintiff did not submit any evidence showing that

twenty or more employees worked for Defendant AMIKidsBR. Plaintiff only provided

unsubstantiated allegations that at least twenty employees worked for Defendant

AMIKidsBR in those years.

       Louisiana courts routinely look to Title VII cases to interpret the LEDL

because they are “substantively similar.” See La Day v. Catalyst Technology, Inc., 302

F.3d 474, 477 (5th Cir. 2002). Thus, reliance on the “payroll method” used in Title VII

cases to determine the number of employees is applicable here. Mahl v. Nokia, Inc.,

No. CV 05-5243, 2006 WL 8456801, at *3 (E.D. La. Apr. 18, 2006), aff'd, 212 F. App'x

279 (5th Cir. 2006). In Mahl, the court held that an affidavit by the defendant’s Senior

Legal Counsel attesting to the number of employees based on her review all of payroll

records was unequivocal evidence meeting the standard required for entry of

summary judgment. The court recognized that this “payroll method” was sufficient


2
 According to the official website of the Internal Revenue Service, a Form 941 is an employer’s
quarterly federal tax return.

                                                 4
in determining that the defendant did not employee the requisite number of

employees for the provisions of the LEDL to be applicable to the case. Id. at 3-4. The

United States Court of Appeals for the Fifth Circuit affirmed the decision, holding

that Plaintiff’s affidavit stating that “to her knowledge Defendant employed the

requisite number of employees” was insufficient to present a genuine issue of

material fact against the defendant’s affidavit based on payroll records. Mahl v.

Nokia, 212 Fed.Appx. 279, 280 (5th Cir. 2006).


      Defendant AMIKidsBR’s 2018 payroll records show nineteen employees in the

first quarter, eighteen employees in the second quarter, eleven employees in the third

quarter, and seven employees in the fourth quarter. (See Doc. 17, Exhibit B).

Defendant AMIKidsBR did not submit payroll records for 2017; however, it did

provide the IRS Form 941, filed under penalty of perjury, reflecting the same

information regarding the number of employees as the payroll records. The IRS Form

941 for first quarter of 2017 shows sixteen total employees; the second quarter shows

fourteen employees; the third quarter shows seventeen employees, and the fourth

quarter shows sixteen employees. Defendant AMIKidsBR also provided the IRS Form

941 for all quarters of 2018, which reflect the same numbers of employees in each

quarter as the payroll records for 2018. (See Doc. 17, Exhibit D).

      The Court finds that Defendant AMIKidsBR’s payroll reports and Form 941

are sufficient evidence to prove that the number of its employees did not exceed

twenty in 2017 and 2018. Because Plaintiff did not present any evidence to show that

Defendant employed twenty or more employees, Plaintiff has failed to present a


                                          5
genuine of material fact as to whether Defendant AMIKidsBR employed the requisite

number of employees. Thus, the Court must conclude that the LEDL is inapplicable

to this matter, and that Plaintiff’s final claim must be dismissed.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Summary Judgment (Doc. 17)

is GRANTED and Plaintiff’s Motion for Summary Judgment (Doc. 33) is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s final claim against Defendant

AMIKidsBR is DISMISSED.



                              Baton Rouge, Louisiana, this 27th day of March, 2020.



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           6
